Defendant was indicted in the County Court, Queens County, upon two counts, burglary in the third degree and petit larceny. Upon trial he was convicted as charged and sentenced to a term of from five to twenty years, to be served following a term then being served by the defendant in the Federal penitentiary for the crime of larceny under the Federal statutes. This larceny involved the same property that was involved in the petit larceny charge in Queens County. Judgment modified on the law by setting aside the verdict of guilty of the commission of the crime of petit larceny and by dismissing the second count contained in the indictment. As so modified, the judgment is unanimously affirmed. (Penal Law, §§ 28, 33; Code Grim. Pro., § 139.) The sentence, as imposed, is approved and affirmed as punishment for the commission of the crime of burglary in the third degree as a second offense. Present— Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ.